       Case 3:21-cv-01369-RDM-CA Document 5 Filed 08/10/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GERARD DAVID RUFUS DAVIS,                         Civil No. 3:21-CV-1369

                     Petitioner                   (Judge Mariani)

       V.

MORRIS L. HOUSER, et al. ,

                     Respondents

                                          ORDER

       AND NOW, this     l{ ¼day of August, 2021 , upon consideration of the petition for
writ of habeas corpus pursuant to 28 U.S.C. § 2241 , and for the reasons set forth in the

accompanying Memorandum, IT IS HEREBY ORDERED THAT:

       1.     The petition for writ of habeas corpus (Doc. 1) is DISMISSED without
              prejudice.

       2.     The Clerk of Court is directed to CLOSE this case.




                                                                             .

                                                       anani
                                           United States District Judge
